Citation Nr: 1522739	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-30 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for hepatitis C, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for liver cancer (also claimed as enlarged liver)


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel








INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran asserts that hepatitis C is related to active service, including his duties as a combat infantryman and exposure to Agent Orange during service in Vietnam.  In an April 2012 statement, the Veteran asserted that he was exposed to body fluids from wounded and dead soldiers when he had open sores on his arms and legs.  He stated that his doctor told him that it was a high-risk situation.

Medically recognized risk factors for hepatitis C virus (HCV) include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

According to VA Fast Letter 04-13 (June 29, 2004), HCV is spread primarily by contact with blood and blood products. The highest prevalence of HCV infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  Id.  The Fast Letter further states that occupational exposure to HCV may occur in the health care setting through accidental needle sticks.  Id.  Thus, a veteran may have been exposed to HCV during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id. 

The DD Form 214 reflects that the Veteran's service occupation was light infantry, and he received the Bronze Star Medal in November 1968.  Based on his military occupational specialty, the Board finds that the Veteran's contentions regarding exposure to body fluids of wounded soldiers are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).

Post-service treatment records reflect a current diagnosis of hepatitis C.  The Veteran has not been afforded a VA examination to ascertain the etiology of hepatitis C.  In light of his allegation of exposure to body fluids and his current diagnosis of hepatitis C, the Board finds that a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Veteran's claim for service connection for liver cancer is intertwined with the pending claim for service connection for hepatitis C, as the Veteran asserts that his hepatitis C led to cirrhosis and liver cancer.  See April 2013 Substantive Appeal.   
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  See also Parker v. Brown, 7 Vet. App. 116 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for hepatitis.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should provide an opinion as to whether hepatitis C is at least as likely as not (50 percent or greater likelihood) related to service.  If so, please provide an opinion as to whether the Veteran's liver cancer is at least as likely as not (50 percent or greater likelihood) proximately due to, or alternatively, aggravated beyond the natural progression of the disease by the Veteran's hepatitic C.  As to hepatitis C, the examiner should consider the following risk factors and discuss the significance of each:  

a) the Veteran's exposure to body fluids of other soldiers when he had open sores on his arms and legs;

b) a history of drug use, which is noted in VA treatment records.  

The VA examiner should provide a detailed rationale for the any opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should explain why an opinion cannot be provided without resort to speculation.

2.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted, the appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014)



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




